Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim s 1-3,5-9, and 13-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriott et US 2009/0132128).
Marriott discloses a system comprising a controller circuit 704 (Fig. 7) configured to receive occupant data from occupancy monitoring sensor 701 of vehicle (fig. 7), determining occupancy status of seats of vehicle (par. 6), indicate occupancy status on display 20 (par. 6), the display being integral with vehicle roof (par. 36), except for specifically stating that display is integral with roof light module or headliner.  However, the ceiling of a vehicle is functionally equivalent to the cabin headliner, since both provide overhead viewing of a display by an occupant, and applicant has cited no criticality for use of a headliner mount versus a vehicle ceiling mount.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to mount a display to a headliner, versus an equivalent vehicle ceiling location, in order that a display could have been easily installed and viewed by vehicle occupants.
Regarding claim 2, Marriott teaches providing display at facility remote from the vehicle (par. 29).
Regarding claim 3, Marriott teaches changing color of display lighting based on occupancy status (par. 32).
Regarding claim 5, Marriott teaches that sensor can be seat belt latch (par. 54) or camera (Fig. 6, par. 62).
Regarding claim 6, Marriott teaches determining seat occupancy and seat belt engagement status (par. 6).
Regarding claim 7, Marriott teaches indication of occupied seat (pars. 6, 32).
Regarding claim 8, Marriott teaches notification that seat belt is not engaged (par. 32, red indication).
Regarding claim 9, Marriott teaches when seat belt is used improperly (par. 32, yellow indication).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to check for improper seat belt alignment, since this would have been a well-known circumstance of improper use of seat belt, as suggested by Marriott.
Claims 13-18 are rejected for the same reasons as set forth previously with regard to claims 1,3,6, and 7-9.
2.	Claim 4,10,11,19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriott et al. in view of Schoenberg (US 2014/0085070).
Marriott discloses a vehicle seat occupancy indication system as set forth above with regard to claims 1 and 3, except for specifically stating that display is projected on windshield.
Schoenberg teaches desirability of providing vehicle seat occupancy information displayed at a windshield location (pars. 54,58).
It would have been obvious to one of ordinary skill in the art to display seat occupancy information at a windshield heads up display location as suggested by Schoenberg in conjunction with a seat occupancy display system as disclosed by Marriott, in order that a driver could have easily viewed occupancy information without having to take eyes off the road, thus providing safer driving conditions.
Regarding claim 10, Schoenberg teaches providing notification of child safety seat alignment (par. 54, Figs. 5,6).
Regarding claim 11, Marriott discloses providing seat occupancy information by using lights of different coloring (par. 32).
Claim 19 is rejected for the same reasons as set forth above with regard to claim 10.
3.	Claim s 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marriott et al. in view of Schoenberg and Entis (US 2018/0033277).
Marriott and Schoenberg disclose a seat occupancy display system as set forth above with regard to claims 1-11, except for specifically stating that notifications increase in intensity when seat status continues for a duration exceeding a threshold.
Entis teaches desirability of having a vehicle operator notification increase in intensity if the notification conditions exists for a preset duration (par. 5, “crescendoed alarm that increases in intensity with elapsed time from a trigger time at which all doors of vehicle are closed”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide an increased intensity notification after a set time as suggested by Entis, in conjunction with a seat occupancy notification system as disclosed by Marriott and Schoenberg, in order to provide a more easily observed notification when a dangerous situation was not being corrected and continued to be a safety hazard.
Claim 20 is rejected for the same reasons as set forth above with regard to claim 12.
4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Trummer and Clark disclose vehicle occupancy detection systems.
5.	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT SWARTHOUT whose telephone number is (571)272-2979.  The examiner can normally be reached on M-Th from 6 am to 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Feild, can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 

 For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRENT SWARTHOUT/               Primary Examiner, Art Unit 2689